EXHIBIT 10.4
 
 
BOSTON SCIENTIFIC CORPORATION
EXCESS BENEFIT PLAN


FIRST AMENDMENT


Pursuant to Article 9 of the Boston Scientific Corporation Excess Benefit Plan,
as effective January 1, 2005 (the “Plan”), Boston Scientific Corporation hereby
amends the Plan as follows:


1. Effective January 1, 2008, Section 2.13 is amended in its entirety to read as
follows:
 
“2.13                      “Separation from Service” means a "separation from
service" (as that term is defined at Section 1.409A-1(h) of the Treasury
Regulations) from the Company and from all other corporations and trades or
businesses, if any, that would be treated as a single "service recipient" with
the Company under Section 1.409A-1(h)(3) of the Treasury Regulations.  The
Administrator may, but need not, elect in writing, subject to the applicable
limitations under Section 409A, any of the special elective rules prescribed in
Section 1.409A-1(h) of the Treasury Regulations for purposes of determining
whether a “separation from service” has occurred.  Any such written election
shall be deemed part of the Plan.”
 
2. Effective January 1, 2008, Section 2.14 is amended in its entirety to read as
follows:
 
“2.14                      “Special Discretionary Contribution” means the
discretionary contribution to the 401(k) Plan described in section 3.14
thereunder, which discretionary contribution was a one-time special contribution
made in 2005 in respect of the 401(k) Plan’s 2004 plan year.”
 
3. Effective January 1, 2008, Section 4.1 is amended by inserting the words
“during 2005” immediately following the words “As of the date”.
 
4. Effective January 1, 2008, the last sentence of Section 6.2 is amended to
read as follows:  “If an Eligible Employee’s termination of employment occurs
before the Eligible Employee becomes a Participant under the Plan, the Eligible
Employee will be treated as a Participant who has had a Separation from Service
and the amount of the Participant’s Special Discretionary Credit will be paid,
subject to Section 6.4, in cash in a single lump sum to the Participant as soon
as practicable after the Special Discretionary Credit is credited to the
Participant’s Account and in any case no later than December 31, 2005.”
 
5. Effective January 1, 2008, Section 6.3 is amended in its entirety to read as
follows:
 
“6.3                        Distribution after a Participant’s death.  Upon the
death of the Participant, an amount equal to the balance of his or her Account
will be paid in cash in a single lump sum to his or her Beneficiary within 90
days of the Participant’s death.  If an Eligible Employee dies before becoming a
Participant, the amount of the Participant’s Special Discretionary Credit will
be paid in cash in a single lump sum to the Participant’s Beneficiary as soon as
practicable after the Special Discretionary Credit is credited to the
Participant’s Account and in any case no later than December 31, 2005.”

--------------------------------------------------------------------------------


 
6. Effective January 1, 2008, Section 6.4 is deleted in its entirety and
replaced with the following:
 
“6.4                        Key Employees.  Notwithstanding anything in the Plan
to the contrary, in the case of a Participant who is an individual determined by
the Administrator or its delegate to be a "specified employee" as defined in
subsection (a)(2)(B)(i) of section 409A of the Code, payment of such
Participant's benefit owing to a Separation from Service with the Company shall
not be made or commence until the date which is six (6) months and one (1) day
after the date of such Separation from Service or, if earlier than the end of
such period, the date of death of such Participant.  The Administrator may, but
need not, elect in writing, subject to the applicable limitations under section
409A of the Code, any of the special elective rules prescribed in section
1.409A-1(i) of the Treasury Regulations for purposes of determining “specified
employee” status.  Any such written election shall be deemed part of the Plan.”
 
7. Effective January 1, 2008, Article 9 is amended by adding the following
sentence to the end thereto:  “Upon any termination of the Plan as a whole or
with respect to any Participant or group of Participants, payments will be
accelerated only to the extent permitted by section 409A of the Code.”
 
*  *  *  *  *
 


IN WITNESS WHEREOF, Boston Scientific Corporation has caused this amendment to
be executed in its name and on its behalf effective as of the dates set forth
herein by an officer or a duly authorized delegate.


 

    BOSTON SCIENTIFIC CORPORATION                            By:    
____________________________                            Title: 
____________________________                            Date: 
____________________________           




 
 
 

--------------------------------------------------------------------------------

 

